Exhibit 99.1 CONTACT: R. Dirk Allison Senior Vice President and Chief Financial Officer (214) 922-9711 ODYSSEY HEALTHCARE REPORTS THIRD QUARTER 2007 RESULTS Third Quarter Highlights: · 4.1% net patient service revenue increase; · Continued profitability; · Strong balance sheet and no debt; and · Repurchased over 300,000 shares of common stock. DALLAS, TEXAS (October 29, 2007)— Odyssey HealthCare, Inc. (NASDAQ: ODSY), one of the largest providers of hospice care in the United States, today announced financial results for the third quarter and nine months ended September 30, 2007. For the third quarter of 2007, net patient service revenue increased 4.1% to $104.3 million, compared with $100.2 million for the third quarter of 2006.The Company’s income from continuing operations for the third quarter of 2007 was $3.7 million as compared with $6.0 million for the third quarter of 2006.Earnings per diluted share from continuing operations were $0.11 for the third quarter of 2007 as compared with $0.17 for the third quarter of 2006.The Company’s income from continuing operations for the third quarter of 2007 was negatively impacted by a $0.6 million adjustment to the Company’s Medicare cap contractual allowance related to the prior year and a loss of $0.2 million on the sale of a building that the Company had previously acquired for the purpose of developing an inpatient facility.Excluding these items, the Company’s earnings per diluted share from continuing operations were $0.13 for the third quarter of 2007. For the nine months ended September 30, 2007, net patient service revenue increased 2.5% to $309.6 million, compared with $302.0 million for the nine months ended September 30, 2006.The Company’s income from continuing operations for the nine months ended September 30, 2007, was $12.2 million, or $0.37 per diluted share, compared with income from continuing operations for the same nine-month period of 2006 of $19.3 million, or $0.56 per diluted share. In commenting on the results for the third quarter of 2007, Robert A. Lefton, President and Chief Executive Officer of Odyssey HealthCare, said, “As we have stated in the past, we view 2007 as a transitional year.Nevertheless, we are making progress and believe we have cause for optimism.In our view, we are well positioned in a growing industry that is fulfilling a demonstrated social need.In addition, we believe that we have sufficient funding to support our growth initiatives and to continue to operate profitably within the current reimbursement environment. -MORE- ODSY Announces Third Quarter 2007 Results Page 2 October 29, 2007 “Many of the strategies we are implementing are intended to improve our longer term results and, as we have previously mentioned, will have a negative impact on our earnings in the short term.Our income from continuing operations for the third quarter was negatively affected by several factors, including additional pre-tax losses of approximately $1.0 million in the third quarter related to our inpatient development initiative, increased operating expenses of approximately $0.4 million related to the implementation of our new integrated billing system and an increase of approximately $0.4 million in start-up losses related to our de novo program development.” Mr. Lefton added, “In addition to the above items, we incurred a charge of $0.6 million due to the increase in our Medicare cap contractual adjustment related to the prior year, a loss of $0.2 million on the sale of a building and an increase in our provision for uncollectible accounts of approximately $0.5 million.The additional Medicare cap contractual adjustment charge resulted from lower-than-expected adjusted admission numbers for two of our programs due to the impact of higher-than-anticipated patient transfers at those programs.As we have previously discussed, the Medicare per beneficiary cap amount for each patient admitted to one of our programs is reduced in the event the patient is discharged from our program and readmitted to another provider’s hospice program.As part of our initiative to review each of our programs, we determined that an opportunity to develop an inpatient program within an acute care hospital would better meet the needs of the community where we intended to develop a freestanding inpatient facility.As a result, we have taken action to dispose of the building we had previously acquired to develop the inpatient facility.The sale of the building is expected to close in November 2007.Our accounts receivable aging has increased over the second quarter of 2007 due to an increase in the volume of additional development requests (ADR) that we have received from our Medicare fiscal intermediaries.Once we receive an ADR on a claim, we hold all subsequent claims on that patient until the ADR is resolved, which can be several months following our submission of the additional documentation to the Medicare fiscal intermediary.Holding these claims increases our accounts receivable aging, which thereby increases our provision for uncollectible accounts in accordance with our bad debt reserve policy.During the third quarter of 2007, we also incurred additional expense related to the recruitment and hiring of Craig P. Goguen, our new Chief Operating Officer.” In closing, Mr. Lefton added, “We continue to make significant progress on many of our major initiatives.During the third quarter of 2007, we completed the sale of our St. George, Utah, and Allentown, Pennsylvania, programs.In October 2007, we completed the sale of our Rockford, Illinois, program.Excluding the increase in our Medicare cap contractual allowance related to the prior cap year, we have made progress in reducing our Medicare cap contractual allowance through the development of inpatient units, combining certain existing hospice programs and implementing revised marketing strategies in selected markets to achieve a more balanced patient mix.As we move forward, we intend to focus even more attention on increasing volume growth and managing costs, both of which we expect to contribute to increased profitability.” Stock Repurchase During the third quarter of 2007, the Company repurchased 303,400 shares of its common stock for approximately $3.2 million (average cost of $10.42 per share).The Company currently has approximately $36.9 million available for additional stock repurchases under its previously announced stock repurchase program.Shares used for computing diluted earnings per share for the third quarters of 2007 and 2006 were 32.9 million and 34.6 million, respectively. -MORE- ODSY Announces Third Quarter 2007 Results Page 3 October 29, 2007 Conference Call Odyssey will host a conference call to discuss the third quarter 2007 results on Tuesday, October30, 2007, at 8:00 a.m. Central Time (9:00 a.m. Eastern Time).The call will be broadcast live and can be accessed through the Investor Relations section of the Company’s website at www.odsyhealth.comor at www.earnings.com.An online archive of the broadcast, commencing approximately two hours after the live call, will also be available for two weeks. Based in Dallas, Texas, Odyssey is one of the largest providers of hospice care in the country in terms of both average daily patient census and number of locations.Odyssey seeks to improve the quality of life of terminally ill patients and their families by providing care directed at managing pain and other discomforting symptoms and by addressing the psychosocial and spiritual needs of patients and their families. The earnings per diluted share from continuing operations for the third quarter of 2007 included in this press release that exclude the Medicare cap adjustment related to the prior year and the loss on the sale of the building are non-GAAP financial measures and are reconciled to comparable GAAP financial measures in the reconciliation included in this press release. Certain statements contained in this press release and that will be contained in the presentation are forward-looking statements within the meaning of the federal securities laws.Such forward-looking statements are based on management’s current expectations and are subject to known and unknown risks, uncertainties and assumptions which may cause the forward-looking events and circumstances discussed in this press release and in the presentation to differ materially from those anticipated or implied by the forward-looking statements.Such risks, uncertainties and assumptions include, but are not limited to, general market conditions; adverse changes in reimbursement levels under Medicare and Medicaid programs; adverse changes in the Medicare payment cap limits and increases in the Company’s estimated Medicare cap contractual adjustment; decline in patient census growth; increases in inflation including inflationary increases in patient care costs; challenges inherent in and potential changes in the Company’s growth and development strategy; our ability to effectively implement the Company’s 2007 operations and development initiatives; the Company’s dependence on patient referral sources and potential adverse changes in patient referral practices of those referral sources; our ability to implement a new integrated billing and clinical management and electronic medical records system; the ability to attract and retain healthcare professionals; increases in the Company’s bad debt expense due to various factors including an increase in the volume ofpre-payment reviews by the Company’s Medicare fiscal intermediaries; adverse changes in the state and federal licensure and certification laws and regulations; adverse results of regulatory surveys; delays in licensure and/or certification; government and private party, legal proceedings and investigations; cost of complying with the terms and conditions of our corporate integrity agreement; adverse changes in the competitive environment in which the Company operates;changes in state or federal income, franchise or similar tax laws and regulations; adverse impact of natural disasters; changes in our estimate of additional compensation costs under FASB Statement No. 123(R); and the disclosures contained under the headings “Government Regulation and Payment Structure” in “Item 1. Business” and “Item 1A. Risk Factors” of Odyssey’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 9, 2007, and its most recent report on Form 10-Q and in its other filings with the Securities and Exchange Commission.Many of these factors are beyond the ability of the Company to control or predict.Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements, which reflect management’s views only as of the date hereof.The Company undertakes no obligation to revise or update any of the forward-looking statements or publicly announce any updates or revisions to any of the forward-looking statements contained herein to reflect any change in the Company’s expectations with regard thereto or any change in events, conditions, circumstances or assumptions underlying such statements. -MORE- ODSY Announces Third Quarter 2007 Results Page 4 October 29, 2007 ODYSSEY HEALTHCARE, INC. AND SUBSIDIARIES SELECTED OPERATING DATA Three Months Ended Nine Months Ended Sept. 30, Sept. 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Continuing Operations: (1) Admissions 8,014 7,960 24,963 25,127 Average Daily Census 8,074 8,149 8,095 8,062 Discharge Average Length of Stay 90.3 86.1 88.5 84.7 Gross Revenue per Patient Day $ 146.81 $ 142.01 $ 147.24 $ 143.50 Medicare Cap as % of Gross Revenue 1.1% 3.3% 1.7% 1.8% Commercial Contractual as % of Gross Revenue 2.2% 1.6% 2.1% 1.5% Non Funded Contractual as % of Gross Revenue 1.1% 1.1 % 1.1% 1.0% Net Revenue per Patient Day $ 140.43 $ 133.60 $ 140.09 $ 137.23 Operating Expense per Patient Day $ 133.32 $ 122.26 $ 132.21 $ 124.31 Bad Debt Expense as % of Net Revenue 1.5% 1.1% 1.1% 1.1% Same-Facility: (2) Admissions 7,965 7,831 24,874 24,887 Average Daily Census 8,047 8,041 8,080 7,981 Average Length of Stay 90.6 86.7 88.7 84.9 (1) Continuing operations excludes the operations of hospices that the Company classifies as discontinued operations. (2) Same-facility information includes hospice programs that have been Medicare certified for at least twelve months or were acquired more than a year ago. -MORE- ODSY Announces Third Quarter 2007 Results Page 5 October 29, 2007 ODYSSEY HEALTHCARE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net patient service revenue $ 104,313 $ 100,161 $ 309,597 $ 302,026 Operating expenses: Direct hospice care 61,811 59,094 184,766 176,896 General and administrative – hospice care 22,990 20,322 67,542 60,355 General and administrative – support center 11,072 9,810 31,961 29,353 Provision for uncollectible accounts 1,595 1,102 3,414 3,159 Depreciation 1,488 1,259 4,302 3,570 Amortization 75 70 203 247 Income from continuing operations before other income (expense) 5,282 8,504 17,409 28,446 Other income (expense): Loss on writedown of property (211 ) – (211 ) – Interest income 600 650 1,857 1,897 Interest expense (56 ) (47 ) (152 ) (139 ) 333 603 1,494 1,758 Income from continuing operations before provision for income taxes 5,615 9,107 18,903 30,204 Provision for income taxes 1,937 3,141 6,662 10,904 Income from continuing operations 3,678 5,966 12,241 19,300 Loss from discontinued operations, net of tax 93 353 823 1,356 Net income $ 3,585 $ 5,613 $ 11,418 $ 17,944 Income (loss) per common share: Basic: Continuing operations $ 0.11 $ 0.17 $ 0.37 $ 0.56 Discontinued operations – (0.01 ) (0.03 ) (0.04 ) Net income $ 0.11 $ 0.16 $ 0.34 $ 0.52 Diluted: Continuing operations $ 0.11 $ 0.17 $ 0.37 $ 0.56 Discontinued operations – (0.01 ) (0.03 ) (0.04 ) Net income $ 0.11 $ 0.16 $ 0.34 $ 0.52 Weighted average shares outstanding: Basic 32,732 34,120 33,179 34,206 Diluted 32,891 34,589 33,337 34,661 -MORE- ODSY Announces Third Quarter 2007 Results Page 6 October 29, 2007 ODYSSEY HEALTHCARE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (in thousands, except per share amounts) Sept. 30, Dec. 31, 2007 2006 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 10,495 $ 7,572 Short-term investments 46,314 62,390 Accounts receivable from patient services, net of allowance for uncollectible accounts of $3,372 and $2,501 at September 30, 2007 and December 31, 2006, respectively 78,979 64,007 Income taxes receivable 269 6,134 Deferred tax asset 857  Prepaid expenses and other current assets 5,566 5,773 Assets of discontinued operations 43 631 Total current assets 142,523 146,507 Property and equipment, net of accumulated depreciation 24,230 20,563 Goodwill 98,179 98,179 Intangibles, net of accumulated amortization 6,684 4,737 Total Assets $ 271,616 $ 269,986 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 5,091 $ 7,171 Accrued compensation 14,860 14,089 Accrued nursing home costs 13,060 11,584 Accrued Medicare cap contractual adjustments 24,884 26,679 Other accrued expenses 16,667 16,397 Income taxes payable 146  Deferred tax liability  209 Current maturities of long-term debt 2 2 Total current liabilities 74,710 76,131 Long-term debt, less current maturities  1 Deferred tax liability 13,874 13,720 Other liabilities 1,359 538 Commitments and contingencies   Stockholders’ equity: Common stock, $0.001 par value:75,000,000 shares authorized, 38,054,762 and 37,870,373 shares issued at September 30, 2007 and December 31, 2006, respectively 38 38 Additional paid-in capital 112,867 108,682 Retained earnings 138,722 126,921 Treasury stock, at cost, 5,650,472 and 4,230,972 shares held at September 30, 2007 and December 31, 2006, respectively (69,954 ) (56,045 ) Total stockholders’ equity 181,673 179,596 Total Liabilities and Stockholders’ Equity $ 271,616 $ 269,986 -MORE- ODSY Announces Third Quarter 2007 Results Page 7 October 29, 2007 ODYSSEY HEALTHCARE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended Sept. 30, 2007 2006 (Unaudited) (Unaudited) Operating Activities: Net income $ 11,418 $ 17,944 Adjustments to reconcile net income to net cash provided by operating activities: Loss from discontinued operations, net of tax 823 1,356 Loss on write-down of property 211  Depreciation and amortization 4,505 3,817 Amortization of debt issue costs 84 82 Stock-based compensation 3,177 4,354 Deferred tax (expense) benefit (912 ) 8,467 Tax benefit realized for stock option exercises (132 ) (1,003 ) Provision for uncollectible accounts 3,414 3,159 Changes in operating assets and liabilities: Accounts receivable (18,386 ) (5,616 ) Other current assets 6,652 (8,199 ) Accrued government settlement  (13,000 ) Accounts payable, accrued nursing home costs, accrued Medicare cap and other accrued expenses (712 ) 5,362 Net cash provided by operating activities 10,142 16,723 Investing Activities: Cash paid for acquisitions and procurement of licenses (1,878 ) (174 ) Cash received from the sale of hospice programs 552 59 Decrease (increase) in short-term investments 16,076 (9,670 ) Purchase of property and equipment (8,724 ) (7,756 ) Net cash provided by (used) in investing activities 6,026 (17,541 ) Financing Activities: Proceeds from issuance of common stock 890 3,467 Tax benefit realized for stock option exercises 132 1,003 Purchases of treasury stock (13,909 ) (8,280 ) Payments of debt issue costs (357 )  Payments on debt (1 ) (4 ) Net cash used in financing activities (13,245 ) (3,814 ) Net increase (decrease) in cash and cash equivalents 2,923 (4,632 ) Cash and cash equivalents, beginning of period 7,572 15,183 Cash and cash equivalents, end of period $ 10,495 $ 10,551 Supplemental Cash Flow Information: Interest paid $ 67 $ 58 Income taxes paid $ 3,156 $ 7,743 -MORE- ODSY Announces Third Quarter 2007 Results Page 8 October 29, 2007 ODYSSEY HEALTHCARE, INC. AND SUBSIDIARIES STATEMENT OF OPERATIONS – RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (In thousands, except per share amounts) Three Months Ended September 30, 2007 Reported Adjusted GAAP Non-GAAP Totals Adjustments Totals Net patient service revenue $ 104,313 $ 579 (1) $ 104,892 Operating expenses: Direct hospice care 61,811 – 61,811 General and administrative – hospice care 22,990 – 22,990 General and administrative – support center 11,072 – 11,072 Provision for uncollectible accounts 1,595 – 1,595 Depreciation 1,488 – 1,488 Amortization 75 – 75 Income from continuing operations before other income (expense) 5,282 579 5,861 Other income (expense): Loss on writedown of property (211 ) 211 (2) – Interest income 600 – 600 Interest expense (56 ) – (56 ) 333 211 544 Income from continuing operations before provision for income taxes 5,615 790 6,405 Provision for income taxes 1,937 275 2,212 Income from continuing operations 3,678 515 4,193 Loss from discontinued operations, net of tax 93 – 93 Net income $ 3,585 $ 515 $ 4,100 Income (loss) per common share: Basic: Continuing operations $ 0.11 $ 0.02 $ 0.13 Discontinued operations – – – Net income $ 0.11 $ 0.02 $ 0.13 Diluted: Continuing operations $ 0.11 $ 0.02 $ 0.13 Discontinued operations – (0.01 ) (0.01 ) Net income $ 0.11 $ 0.01 $ 0.12 Weighted average shares outstanding: Basic 32,732 32,732 32,732 Diluted 32,891 32,891 32,891 (1) Increase in Medicare cap contractual adjustment related to prior cap year. (2) Loss on sale of building. -MORE- ODSY Announces Third Quarter 2007 Results Page 9 October 29, 2007 ODYSSEY HEALTHCARE, INC. AND SUBSIDIARIES STATEMENT OF OPERATIONS – RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (continued) (In thousands, except per share amounts) Nine Months Ended September 30, 2007 Reported Adjusted GAAP Non-GAAP Totals Adjustments Totals Net patient service revenue $ 309,597 $ 579 (1) $ 310,176 Operating expenses: Direct hospice care 184,766 – 184,766 General and administrative – hospice care 67,542 – 67,542 General and administrative – support center 31,961 – 31,961 Provision for uncollectible accounts 3,414 – 3,414 Depreciation 4,302 – 4,302 Amortization 203 – 203 Income from continuing operations before other income (expense) 17,409 579 17,988 Other income (expense): Loss on writedown of property (211) 211 (2) – Interest income 1,857 – 1,857 Interest expense (152) – (152 ) 1,494 211 1,705 Income from continuing operations before provision for income taxes 18,903 790 19,693 Provision for income taxes 6,662 275 6,937 Income from continuing operations 12,241 515 12,756 Loss from discontinued operations, net of tax 823 – 823 Net income $ 11,418 $ 515 $ 11,933 Income (loss) per common share: Basic: Continuing operations $ 0.37 $ 0.01 $ 0.38 Discontinued operations (0.03) 0.01 (0.02 ) Net income $ 0.34 $ 0.02 $ 0.36 Diluted: Continuing operations $ 0.37 $ 0.01 $ 0.38 Discontinued operations (0.03) 0.01 (0.02 ) Net income $ 0.34 $ 0.02 $ 0.36 Weighted average shares outstanding: Basic 33,179 33,179 33,179 Diluted 33,337 33,337 33,337 (1) Increase in Medicare cap contractual adjustment related to prior cap year. (2) Loss on sale of building. -END-
